237 F.2d 854
Arthur A. TURCHETTA, Appellant,v.PENNSYLVANIA RAILROAD COMPANY.
No. 11960.
United States Court of Appeals Third Circuit.
Argued Oct. 18, 1956.Decided Oct. 30, 1956.

Elias Magil, Philadelphia, Pa., for appellant.
Robert M. Landis, Philadelphia, Pa.  (P. J. DiQuinzio, Barnes, Dechert, Price, Myers & Rhoads, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
The plaintiff, an employee of the defendant railroad, appeals from a judgment entered on a directed verdict in favor of the defendant in his suit under the Federal Employers' Liability Act, 45 U.S.C.A. § 51 et seq. to recover damages for personal injuries alleged to have been suffered as a result of the defendant's negligence while he was working with a riveting crew in the defendant's Altoona shops.  At the conclusion of the testimony the trial judge granted the defendant's motion for a directed verdict on the ground that no evidence on negligence on the part of the defendant had been produced.  We have carefully considered the record of this case in the light of the plaintiff's argument on appeal but we are no more able than was the trial judge to find in the record any evidence upon which a finding of negligence on the part of the defendant could have been predicated by the jury.


2
The judgment of the district court will be affirmed.